
	
		II
		110th CONGRESS
		1st Session
		S. 594
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mrs. Feinstein (for
			 herself, Mr. Leahy,
			 Mr. Sanders, and
			 Ms. Mikulski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To limit the use, sale, and transfer of cluster
		  munitions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cluster Munitions Civilian
			 Protection Act of 2007.
		2.Limitation on
			 the use, sale, or transfer of cluster munitionsNo funds appropriated or otherwise available
			 to any Federal department or agency may be obligated or expended to use, sell,
			 or transfer any cluster munitions unless—
			(1)the submunitions of the cluster munitions
			 have a 99 percent or higher functioning rate;
			(2)the policy applicable to the use, or the
			 agreement applicable to the sale or transfer, of such cluster munitions
			 specifies that the cluster munitions will only be used against clearly defined
			 military targets and will not be used where civilians are known to be present
			 or in areas normally inhabited by civilians; and
			(3)not later than 30
			 days after such cluster munitions are used, the President submits to the
			 appropriate congressional committees a plan, including estimated costs, for
			 cleaning up any such cluster munitions and submunitions which fail to explode
			 and continue to pose a hazard to civilians that is prepared, as
			 applicable—
				(A)by the head of
			 such Federal department or agency in the event such cluster munitions are to be
			 used by the United States Government; or
				(B)by the government
			 of the country to which the United States Government sold or transferred such
			 cluster munitions.
				3.Presidential
			 waiverThe President may waive
			 the requirement under section 2(1) if, prior to the use, sale, or transfer of
			 cluster munitions, the President—
			(1)certifies that it is vital to protect the
			 security of the United States; and
			(2)not later than 30 days after making such
			 certification, submits to the appropriate congressional committees a report, in
			 classified form if necessary, describing in detail—
				(A)the steps that
			 will be taken to protect civilians; and
				(B)the failure rate
			 of the cluster munitions that will be used, sold, or transferred and whether
			 such munitions are fitted with self-destruct or self-neutralization
			 devices.
				4.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means the Committee on Foreign Relations of the
			 Senate and the Committee on Foreign Affairs of the House of
			 Representatives.
		
